BaeNes, J.
(dissenting). I think tbe judgment should be reversed on tbe appeal of tbe plaintiffs Baicrison, Gra/nt, and Landgren. I am unable to convince myself that tbey received any consideration for signing tbe request which tbey made. Before signing tbey owed tbe city nothing presently or prospectively and were under no obligation to pay any part of tbe unlawful assessment. It would seem that tbe only consideration which tbey received was in tbe shape of a good-sized obligation to pay something which tbey neither owed nor should be called upon to pay. This does not comport with my idea of a consideration. To be sure, tbe latter might consist of a detriment or loss to tbe city, but the city is wholly unable to show where it is any worse off in a single particular because of the request. The request was made in ignorance of the fact that the property of the plaintiffs was exempt from the special assessment made, and was promptly withdrawn when discovered. It seems to me that to make a party the victim of an innocent and excusable mistake which has harmed no one, and to compel him to pay a very considerable sum of money which he did not owe, because of it, to one who is admittedly neither legally nor equitably entitled thereto and whose only right is based on the fact that a mistake was made, is a rather harsh rule. It is proper enough to hold parties responsible for their mistakes when others have thereby been misled to their detriment. But I do not think we should be so intolerant of them as to permit others to be enriched because of them, where tbey were wholly unaffected by what was mistakenly done.
*647Neither do I tbmk that there is any analogy between the ■doctrine of election of remedies and the situation in the present case. The matter of election as to which of two or more inconsistent remedies will be pursued presupposes that the different remedies exist. Here, under the supposition on •their part that they were obliged to pay the assessment in a lump sum if they did not request that it be extended over a series of years, plaintiffs chose the latter alternative. They elected to pay what they supposed was a debt in instalments instead of in a lump sum. Inasmuch as they owed nothing, it would be hardly fair to say that they elected to mate a donation.